Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	Claims 1, 13, 19, 22-23 and 28-30 are rejected under 35 U.S.C. 103 as being obvious over Abedini et al. (US 20190394738), hereinafter referred to as Abedini.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 1, Abedini discloses: (1) IAB donor 310-fig.3 in which a DU 325 (a first distributed unit (DU) entity) communicates with a MT330-fig.3 via a NR Uu interface (spatial relation) (corresponding to determining a spatial relation between a first communication of a distributed unit (DU) entity and a second communication of one of the DU entity or a co-located mobile terminal (MT) entity); (2) the donor base station 105-fig.1 may be referred to, for example in an IAB network, as an IAB donor and may be in communication with one or more IAB nodes (e.g., one or more additional base station 105), see 0142. Transmissions in different beam directions may be used to identify (e.g., by the base station 105) a beam direction for subsequent transmission and/or reception by the base station 105, see 0125. Thus, a base station 105 or an IAB donor 310-fig.3 can configure a beam for communication between the DU 325-fig.3 of the IAB donor 310 and the MT of the IAB node 315a (corresponding to configuring a beam of at least one of the MT or the DU based on the determined spatial relation; and communicating using the beam with at least the entity).
Abedini, however, fails to mention specifically the term “spatial relation”.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ an NR Uu interface for wireless communication between the IAB donor and the IAB node into the system of Abedini.  The suggestion/motivation for doing so would have been to describe a wireless communication path between the IABs, or from the DU of the IAB donor to the MT of the other IAB node. 
	Regarding claim 13, the downlink transmission of the DU 325-fig.3 of the IAB donor 310 and the uplink transmission of the MT 330-fig.3 share the same NR Uu wireless medium (spatial relation).
	Regarding claim 19, the uplink reception transmission of the DU 325-fig.3 of the IAB donor 310 and the uplink transmission of the MT 330-fig.3 share the same NR Uu wireless medium (spatial relation).
	Regarding claim 22, the MT 330-fig.3 can communicate using the beam in an uplink transmission to the DU 325-fig.3.




	Regarding claim 23, this claim has similar limitations as those of claim 1.  Therefore, it is rejected under Abedini for the same reasons as set forth in the rejection of claim 1. The base station 105-fig.1, which is a IAB donor 310-fig.3, see 0142, includes a transceiver, a memory and a processor for performing the claimed steps.
Regarding claim 28, this claim has similar limitations as those of claim 13.  Therefore, it is rejected under Abedini for the same reasons as set forth in the rejection of claim 13.
Regarding claim 29, this claim has similar limitations as those of claim 1.  Therefore, it is rejected under Abedini for the same reasons as set forth in the rejection of claim 1. The IAB donor 310-fig.3 includes means for performing the claimed steps.
Regarding claim 30, this claim has similar limitations as those of claim 1.  Therefore, it is rejected under Abedini for the same reasons as set forth in the rejection of claim 1. The IAB donor 310-fig.1 includes a non-transitory computer-readable medium storing computer code executable by a processor for performing the claimed steps.
6.	Claims 2-3, 6-7, 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being obvious over Abedini, in view of Berg (WO 2021/112747).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 2, Abedini discloses: (1) A NR Uu interface is configured between the IAB donor 310-fig.3 and the IAB Node 315a, wherein the interface serves as a shared wireless medium that provides downlink transmission for DU 325 and uplink transmission for MT 330; wherein the downlink reception of the MT 330 uses the same wireless medium of the downlink transmission of the DU 325-fig.3 (spatial relation); (2) transmissions in different beam directions may be used to identify (e.g., by the base station 105) a beam direction for subsequent transmission and/or reception by the base station 105, see 0125. Thus, the DU 325 can configure a beam including the downlink transmission from the DU 325 to the MT 330 (spatial relation) (corresponding to determining that a downlink reception of the MT entity is spatially related to a downlink transmission of the DU entity).
Abedini, however, fails to teach configuring the beam includes configuring the uplink transmission of the MT entity with spatial relation information indication including at least one of: a synchronization signal block (SSB) index associated with the DU entity, or a channel state information reference signal (CSI-RS) index associated with the DU entity.
Berg discloses: (1) Certain aspects of the present disclosure and their embodiments may provide solutions to these or other challenges. For example, according to certain embodiments, methods and systems are provided for utilizing 3GPP 5GNR beam-management functions, mainly intended for mmW, to treat a group of multiple Transmit/Receive Points (TRPs), as one or more “beams.” This enables selection of TRP(s) that should be used for communication with a given user equipment (UE); a network node operating as a Distributed Unit (DU) includes configuring a plurality of TRPs in a group of TRPs to transmit a plurality of signals in a multiplexed sequence to at least one wireless device (e.g., an IAB node), see page 3; (2) “beam sweeping” where each Transmit/Receive Point (TRP) is assigned a “coarse beam” based on SSB index, see page 7 and figure 3. By employing (1) and (2) into the system of Abedini, a selected TRP, e.g., the IAB donor 310-fig.3 can configure the beam includes configuring the uplink transmission of the MT 330-fig.3 in the NR Uu wireless medium with SSB index associated with the DU 325.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism of beam sweeping where each TRP is assigned a coarse beam based on SSB index in a multiplexed sequence taught by Berg into the system of Abedini.  The suggestion/motivation for doing so would have been to enable different wide beams to be used to transmit different SSB indices to improve coverage since transmit and receive is focused compared with e.g. a fixed omnidirectional or three-sector antenna.
Regarding claim 3, Abedini discloses all claimed limitations, except at least one of the SSB index or the CSI-RS index are associated with different transmission reception points (TRPs) of the DU entity.
Berg in figure 3 discloses “beam sweeping” where each Transmit/Receive Point (TRP) is assigned a “coarse beam” based on SSB index, see page 7.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism of beam sweeping where each TRP is assigned a coarse beam based on SSB index taught by Berg into the system of Abedini.  The suggestion/motivation for doing so would have been to enable different wide beams to be used to transmit different SSB indices to improve coverage since transmit and receive is focused compared with e.g. a fixed omnidirectional or three-sector antenna.
Regarding claim 6, Abedini discloses: (1) A NR Uu interface is configured between the IAB donor 310-fig.3 and the IAB Node 315a, wherein the interface serves as a shared wireless medium that provides downlink transmission for DU 325 and uplink transmission for MT 330; wherein the downlink reception of the MT 330 uses the same wireless medium of the downlink transmission of the DU 325-fig.3; (2) transmissions in different beam directions may be used to identify (e.g., by the base station 105) a beam direction for subsequent transmission and/or reception by the base station 105, see 0125. Thus, the DU 325 can configure a beam including the downlink transmission from the DU 325 to the MT 330 in the NR Uu wireless medium (corresponding to determining that a downlink reception of the MT entity is spatially related to a downlink transmission of the DU entity).
Abedini, however, fails to teach configuring the beam includes configuring the downlink transmission of the MT entity with spatial relation information indication including at least one of: a synchronization signal block (SSB) index associated with the DU entity, or a channel state information reference signal (CSI-RS) index associated with the DU entity.
Berg discloses: (1) Certain aspects of the present disclosure and their embodiments may provide solutions to these or other challenges. For example, according to certain embodiments, methods and systems are provided for utilizing 3GPP 5GNR beam-management functions, mainly intended for mmW, to treat a group of multiple Transmit/Receive Points (TRPs), as one or more “beams.” This enables selection of TRP(s) that should be used for communication with a given user equipment (UE) (or e.g., an IAB node); a network node operating as a Distributed Unit (DU) includes configuring a plurality of TRPs in a group of TRPs to transmit a plurality of signals in a multiplexed sequence to at least one wireless device (e.g., an IAB node), see page 3; (2) “beam sweeping” where each Transmit/Receive Point (TRP) is assigned a “coarse beam” based on SSB index, see page 7 and figure 3. By employing (1) and (2) into the system of Abedini, a selected TRP, e.g., the IAB donor 310-fig.3 can configure the beam including the downlink transmission of the MT 330-fig.3 with SSB index associated with the DU 325.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism of beam sweeping where each TRP is assigned a coarse beam based on SSB index in a multiplexed sequence in the downlink transmission taught by Berg into the system of Abedini.  The suggestion/motivation for doing so would have been to enable different wide beams to be used to transmit different SSB indices to improve coverage since transmit and receive is focused compared with e.g. a fixed omnidirectional or three-sector antenna.
Regarding claim 7, this claim has similar limitations as those of claim 3.  Therefore, it is rejected under Abedini-Berg for the same reasons as set forth in the rejection of claim 3.
Regarding claim 9, Abedini discloses: (1) A NR Uu interface is configured between the IAB donor 310-fig.3 and the IAB Node 315a, wherein the interface serves as a shared wireless medium that provides downlink transmissions for DU 325. Thus, the first downlink transmission of the DU entity is spatially related to a second downlink transmission of the DU entity; (2) transmissions in different beam directions may be used to identify (e.g., by the base station 105) a beam direction for subsequent transmission and/or reception by the base station 105, see 0125. Thus, the DU 325 can configure a beam including the downlink transmission from the DU 325 to the MT 330 in the NR Uu wireless medium.
Abedini, however, fails to teach configuring the beam includes configuring the downlink transmission of the MT entity with spatial relation information indication including at least one of: a synchronization signal block (SSB) index associated with the DU entity, or a channel state information reference signal (CSI-RS) index associated with the DU entity.
Berg discloses: (1) Certain aspects of the present disclosure and their embodiments may provide solutions to these or other challenges. For example, according to certain embodiments, methods and systems are provided for utilizing 3GPP 5GNR beam-management functions, mainly intended for mmW, to treat a group of multiple Transmit/Receive Points (TRPs), as one or more “beams.” This enables selection of TRP(s) that should be used for communication with a given user equipment (UE) (or e.g., an IAB node); a network node operating as a Distributed Unit (DU) includes configuring a plurality of TRPs in a group of TRPs to transmit a plurality of signals in a multiplexed sequence to at least one wireless device (e.g., an IAB node), see page 3; (2) “beam sweeping” where each Transmit/Receive Point (TRP) is assigned a “coarse beam” based on SSB index, see page 7 and figure 3. By employing (1) and (2) into the system of Abedini, a selected TRP, e.g., the IAB donor 310-fig.3 can configure the beam including the downlink transmission of the MT 330-fig.3 with SSB index associated with the DU 325.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism of beam sweeping where each TRP is assigned a coarse beam based on SSB index in a multiplexed sequence in the downlink transmission taught by Berg into the system of Abedini.  The suggestion/motivation for doing so would have been to enable different wide beams to be used to transmit different SSB indices to improve coverage since transmit and receive is focused compared with e.g. a fixed omnidirectional or three-sector antenna.
Regarding claim 10, in Abedini the IAB nodes 315-a can receive a beam configuration information from a CU 320-fig.3 of the IAB donor 310, which serves as a parent IAB entity.
Regarding claim 11, this claim has similar limitations as those of claim 3.  Therefore, it is rejected under Abedini-Berg for the same reasons as set forth in the rejection of claim 3.
Regarding claim 15, this claim has similar limitations as those of claim 2.  Therefore, it is rejected under Abedini-Berg for the same reasons as set forth in the rejection of claim 2. The uplink reception of the DU entity corresponds to the uplink transmission of the MT entity.
Regarding claim 16, in Abedini the IAB nodes 315-a can receive a beam configuration information from a CU 320-fig.3 of the IAB donor 310, which serves as a parent IAB entity.
Regarding claim 17, this claim has similar limitations as those of claim 2.  Therefore, it is rejected under Abedini-Berg for the same reasons as set forth in the rejection of claim 2.
Regarding claim 24, this claim has similar limitations as those of claim 2.  Therefore, it is rejected under Abedini-Berg for the same reasons as set forth in the rejection of claim 2.
Regarding claim 25, this claim has similar limitations as those of claim 6.  Therefore, it is rejected under Abedini-Berg for the same reasons as set forth in the rejection of claim 6.
Regarding claim 26, this claim has similar limitations as those of claim 9.  Therefore, it is rejected under Abedini-Berg for the same reasons as set forth in the rejection of claim 9.
 Regarding claim 28, this claim has similar limitations as those of claim 15.  Therefore, it is rejected under Abedini-Berg for the same reasons as set forth in the rejection of claim 15.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

                                 Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luo (US 20210045170; Akkarakaran (US 20210120517); You et al. (US 2020/0229271) are cited, and considered pertinent to the instant specification.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465